On Return to Remand

PATTERSON, Judge.
On June 18, 1993, 629 So.2d 758, we remanded this case to the trial court with instructions to hold a new sentencing hearing to determine whether the appellant, Joe Lee Peppers, had been convicted of one or two prior felonies. On original submission, we could not determine from the record whether the appellant had been convicted of one or two prior felonies and, therefore, could not review the legality of his sentences under the Alabama Habitual Felony Offender Act. We instructed the court that if it found that the appellant had been convicted of two prior felonies, the sentence initially imposed should stand; however, if it found that he had been convicted of only one prior felony, it should resentence the appellant accordingly.
The trial court has complied with our instructions and has filed a return, showing that the state proved only one prior felony conviction. The court, pursuant to our instructions, resentenced the appellant as a habitual offender with one prior felony conviction to 22 years’ imprisonment on each of the two sodomy counts and to 5 years’ imprisonment on the sexual abuse count. The court ordered that the sentences be served concurrently.
The appellant now having been properly sentenced and no other issues being raised on appeal, the judgment of the trial court is due to be affirmed.
AFFIRMED.
All Judges concur.